DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Miscellaneous
The Applicant has cancelled claims 2-21, 23 and 25-35; therefore, only claims 1, 22 and 24 remain for this Office Action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 1 and 22 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Oshio (US 2011/0102706).
In regards to claim 1, Oshio discloses of a light-emitting system for emitting emitted light, said light- emitting system comprising: a light emitting diode (LED) light source comprising at least a blue LED (for example 2a, see Fig 3 and Paragraphs 0058, 0062, 0078, 0081, 0116) and a violet LED (for example 2b, see Fig 3 and Paragraphs 0058, 0062, 0078, 0081, 0116), said LED light source configured to emit LED light; one or more wavelength-converting materials (for example 6, 8-9, see Fig 3 and Paragraphs 0056, 0059-0060, 0062, 0064-0065, 0069-0070, 0072-0073, 0075, 0081, 0083-0084, 0087, 0095-0096, 0100-0114) disposed relative to said LED light source to convert at least a portion of said LED light to converted light (for example see 6, 8-9 over LEDs 2b in Fig 3) such that said emitted light is a combination of said converted light and an unconverted portion (for example see no wavelength-converting material over LED 2a in Fig 3 and Paragraph 0111) of said LED light, wherein said emitted light is white light (for example see Figs 6-7 and Paragraphs 0052, 0057, 0097, 0118-0120); and at least one driving circuit for selectively powering said blue LED and said violet LED to adjust the amount of light said blue LED and said violet LED contribute to said LED light (for example see Paragraph 0033, 0115, 0122, LEDs independently controlled by (not shown) driver circuit side).  
In regards to claim 22, Oshio discloses of a light-emitting system for emitting emitted light, said light- emitting system comprising: at least one blue light-emitting source (for example 2a, see Fig 3 and Paragraphs 0058, 0062, 0078, 0081, 0116) for emitting blue light; at least one violet light-emitting source (for example 2b, see Fig 3 and Paragraphs 0058, 0062, 0078, 0081, 0116) for emitting violet light; one or more phosphors (for example 6, 8-9, see Fig 3 and Paragraphs 0056, 0059-0060, 0062, 0064-0065, 0069-0070, 0072-0073, 0075, 0081, 0083-0084, 0087, 0095-0096, 0100-0114) to convert at least a portion of at least one of said blue light (from 2a) or said violet light (from 2b) to converted light (for example see 6, 8-9 over LEDs 2b in Fig 3) such that said converted light and an unconverted portion (for example see no wavelength-converting material over LED 2a in Fig 3 and Paragraph 0111) of said blue (from 2a) and violet light (from 2b) comprises said emitted light, wherein said emitted light is white light (for example see Figs 6-7 and Paragraphs 0052, 0057, 0097, 0118-0120); and one or more drivers for selectively driving said at least one blue (2a) and violet (2b) light-emitting sources (for example see Paragraph 0033, 0115, 0122, LEDs independently controlled by (not shown) driver circuit side).  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oshio (US 2011/0102706) in view of Tanaka et al. (US 2010/0207134).
In regards to claim 24, Oshio discloses of a method of using a light-emitting device, said device comprising at least one blue light-emitting source (for example 2a, see Fig 3 and Paragraphs 0058, 0062, 0078, 0081, 0116), at least one violet light-emitting source (for example 2b, see Fig 3 and Paragraphs 0058, 0062, 0078, 0081, 0116), one or more phosphors (for example 6, 8-9, see Fig 3 and Paragraphs 0056, 0059-0060, 0062, 0064-0065, 0069-0070, 0072-0073, 0075, 0081, 0083-0084, 0087, 0095-0096, 0100-0114) to convert at least a portion of light from an excitation light source to converted light (for example see 6, 8-9 over LEDs 2b in Fig 3), said excitation light source being at least one of said blue (2a) or violet (2b) light-emitting sources, and one or more drivers for selectively driving a first power into said blue light-emitting source (2a), and a second power into said violet light-emitting sources (2b, for example see Paragraph 0033, 0115, 0122, color tone, output light and LEDs independently controlled by (not shown) driver circuit side), said method comprising: selectively driving said blue (2a) and said violet (2b) light-emitting sources during a first period according to a first ratio of said first power to said second power, wherein said converted light (from LEDs 2b with phosphors 6, 8-9 in Fig 3) and a remaining portion of light (for example see unconverted light with no wavelength-converting material over LED 2a (corresponding to blue light 12) in Fig 3 and Paragraph 0111) from said excitation source form a first white light (for example see Figs 6-7 and Paragraphs 0057-0058, 0085-0087, 0097, 0118-0120; different driven ratios of color components to produce different white light outputs); and selectively driving said blue (2a) and said violet (2b) light-emitting source during a second period according to a second ratio of said first power to said second power, wherein said converted light (from LEDs 2b with phosphors 6, 8-9 in Fig 3) and a remaining portion (for example see unconverted light with no wavelength-converting material over LED 2a (corresponding to blue light 12) in Fig 3 and Paragraph 0111) of light from said excitation source form a second white light (for example see Figs 6-7 and Paragraphs 0057-0058, 0085-0087, 0097, 0118-0120; different driven ratios of color components to produce different white light outputs); wherein said first ratio is larger than said second ratio (for example see Figs 3 and 6-7; the ratio of (unconverted) blue LEDs 2a (forming blue component 12) to (converted) violet LEDs 2b (forming UV/violet 11, green 13, red 14 components) produces different ratios).
	However, Oshio does not explicitly disclose of wherein said first white light has a higher correlated color temperature (CCT) than said second white light.
  	Although one having ordinary skill in the art would readily recognize that each white light combination of the colors in Oshio can be adjusted and would form different color temperatures; Tanaka discloses of a method of using a light-emitting device, said device comprising at least one blue light-emitting source (for example 113B, 123B, 143B, see Paragraphs 0063-0066), at least one violet light-emitting source (for example 112, 122, 132, see Paragraphs 0044, 0048; also see Abstract and Paragraphs 0006, 0044 discloses LED chips selected from a group including both blue and violet LED chips or combination thereof), one or more phosphors (for example 111, 121, 131, 111b, 121b, see Paragraphs 0044-0045, 0048-0049, 0064, 0066) to convert at least a portion of light from an excitation light source to converted light (for example see Figs 1 and 6), said excitation light source being at least one of said blue (113B, 123B) or violet (112, 122, 132) light-emitting sources, and one or more drivers (see Paragraph 0056), for selectively driving a first power into said blue light-emitting source (113B, 123B, 143B), and a second power into said violet light-emitting sources (112, 122, 132), said method comprising: selectively driving said blue (113B, 123B, 143B) and said violet (112, 122, 132) light-emitting sources during a first period according to a first ratio of said first power to said second power, wherein said converted light (from phosphor covered LEDs) and a remaining portion of light (for example see unconverted light from 143B, covered with a diffusion member and NOT a phosphor) from said excitation source form a first white light (for example see Abstract and Paragraphs 0006, 0017, 0042, 0047, 0063, 0096); and selectively driving said blue (113B, 123B, 143B) and said violet (112, 122, 132) light-emitting source during a second period according to a second ratio of said first power to said second power, wherein said converted light (from phosphor covered LEDs) and a remaining portion (for example see unconverted light from 143B, covered with a diffusion member and NOT a phosphor) of light from said excitation source form a second white light (for example see Abstract and Paragraphs 0006, 0017, 0042, 0047, 0063, 0096); wherein said first white light has a different and/or higher correlated color temperature (CCT) than said second white light (see Figs 2-4, 15, 17, Abstract and Paragraphs 0002-0003, 0006, 0017, 0042, 0047, 0056-0058, 0063, 0096, 0098).
At the time the invention was made, it would have been obvious to one having ordinary skill in the art to have first and second white light outputs with different correlated color temperatures as taught by Tanaka for providing a comfortable, optimized and desirable light output of the lighting device.

Response to Arguments
Applicant’s arguments with respect to claims 1, 22 and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CRAWFORD/Primary Examiner, Art Unit 2844